EXHIBIT 10.1











_________________________________________










STEADFAST APARTMENT REIT, INC.
AMENDED AND RESTATED 2013 INCENTIVE PLAN












_________________________________________










--------------------------------------------------------------------------------



STEADFAST APARTMENT REIT, INC.
AMENDED AND RESTATED 2013 INCENTIVE PLAN


ARTICLE 1
PURPOSE
1
1.1
General
1
ARTICLE 2
DEFINITIONS
1
2.1
Definitions
1
ARTICLE 3
EFFECTIVE TERM OF PLAN
6
3.1
Effective Date
6
3.2
Term of Plan
6
ARTICLE 4
ADMINISTRATION
6
4.1
Committee
6
4.2
Actions and Interpretations by the Committee
7
4.3
Authority of Committee
7
4.4
Delegation
8
4.5
Indemnification
8
ARTICLE 5
SHARES SUBJECT TO THE PLAN
8
5.1
Number of Shares
8
5.2
Share Counting
8
5.3
Stock Distributed
9
ARTICLE 6
ELIGIBILITY
9
6.1
General
9
ARTICLE 7
STOCK OPTIONS
10
7.1
General
10
7.2
Incentive Stock Options
10
ARTICLE 8
RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK UNITS
11
8.1
Grant of Restricted Stock, Restricted Stock Units and Deferred Stock Units
11
8.2
Issuance and Restrictions
11
8.3
Dividends on Restricted Stock
11
8.4
Forfeiture
11
8.5
Delivery of Restricted Stock
11
ARTICLE 9
PERFORMANCE AWARDS
12
9.1
Grant of Performance Awards
12
9.2
Performance Goals
12
ARTICLE 10
STOCK OR OTHER STOCK-BASED AWARDS
12
10.1
Grant of Stock or Other Stock-Based Awards
12
ARTICLE 11
PROVISIONS APPLICABLE TO AWARDS
12
11.1
Award Certificates
12
11.2
Form of Payment of Awards
12
11.3
Limits on Transfer
13
11.4
Beneficiaries
13




LEGAL02/34906630v2

--------------------------------------------------------------------------------



11.5
Stock Trading Restrictions
13
11.6
Acceleration upon Death or Disability
13
11.7
Effect of a Change in Control
14
11.8
Acceleration for Any Reason
15
11.9
Forfeiture Events
15
11.10
Substitute Awards
15
ARTICLE 12
CHANGES IN CAPITAL STRUCTURE
16
12.1
Mandatory Adjustments
16
12.2
Discretionary Adjustments
16
12.3
General
16
ARTICLE 13
AMENDMENT, MODIFICATION AND TERMINATION
16
13.1
Amendment, Modification and Termination
16
13.2
Awards Previously Granted
17
13.3
Compliance Amendments
17
ARTICLE 14
GENERAL PROVISIONS
17
14.1
Rights of Participants
17
14.2
Withholding
18
14.3
Special Provisions Related to Section 409A of the Code
18
14.4
Unfunded Status of Awards
20
14.5
Relationship to Other Benefits
20
14.6
Expenses
20
14.7
Titles and Headings
20
14.8
Gender and Number
20
14.9
Fractional Shares
20
14.10
Government and Other Regulations
20
14.11
Governing Law
21
14.12
Severability
21
14.13
No Limitations on Rights of Company
21








LEGAL02/34906630v2

--------------------------------------------------------------------------------



STEADFAST APARTMENT REIT, INC.
AMENDED AND RESTATED 2013 INCENTIVE PLAN


ARTICLE 1
PURPOSE


1.1.    HISTORY. The Steadfast Apartment REIT, Inc. Amended and Restated 2013
Incentive Plan (the “Plan”) was originally approved by the Board on November 12,
2013 and by the stockholders of the Company on December 13, 2013. The Board
amended and restated the Plan on June 24, 2014.


1.2.    GENERAL. The purpose of the Plan is to promote the success, and enhance
the value, of Steadfast Apartment REIT, Inc. (the “Company”), by linking the
personal interests of employees, officers, directors and consultants of the
Company or any Affiliate (as defined below) to those of Company stockholders and
by providing such persons with an incentive for outstanding performance. The
Plan is further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of employees, officers, directors and
consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent. Accordingly, the Plan
permits the grant of incentive awards from time to time to selected employees,
officers, directors and consultants of the Company and its Affiliates.


ARTICLE 2
DEFINITIONS


2.1.    DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:


(a)"1933 Act" means the Securities Act of 1933, as amended from time to time.
(b)"1934 Act" means the Securities Exchange Act of 1934, as amended from time to
time.
(c)“Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.


(d)“Award” means an award of Options, Restricted Stock, Restricted Stock Units,
Deferred Stock Units, Performance Awards, Other Stock-Based Awards, or any other
right or interest relating to Stock, granted to a Participant under the Plan.


(e)“Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award. Award Certificates may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of an
Award or series of Awards under the Plan. The Committee may provide for the use
of electronic, internet or other non-paper Award Certificates, and the use of
electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.



-1-
LEGAL02/34906630v2

--------------------------------------------------------------------------------



(f)“Beneficial Owner” shall have the meaning given such term in Rule 13d-3 of
the General Rules and Regulations under the 1934 Act.


(g)“Board” means the Board of Directors of the Company.


(h)“Cause” as a reason for a Participant’s termination of employment shall have
the meaning assigned to such term in the employment, severance or similar
agreement, if any, between such Participant and the Company or an Affiliate;
provided, however, that if there is no such employment, severance or similar
agreement in which such term is defined, and unless otherwise defined in the
applicable Award Certificate, “Cause” shall mean any of the following acts by
the Participant, as determined by the Committee: gross neglect of duty,
prolonged absence from duty without the consent of the Company, material breach
by the Participant of any published Company code of conduct or code of ethics,
or willful misconduct, misfeasance or malfeasance of duty which is reasonably
determined to be detrimental to the Company. The determination of the Committee
as to the existence of “Cause” shall be conclusive on the Participant and the
Company.


(i)“Change in Control” means and includes the occurrence of any one of the
following events but shall specifically exclude a Public Offering:


(i)    during any consecutive 12-month period, individuals who, at the beginning
of such period, constitute the Board of Directors of the Company (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of such
Board, provided that any person becoming a director after the beginning of such
12-month period and whose election or nomination for election was approved by a
vote of at least a majority of the Incumbent Directors then on the Board shall
be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to the election or removal of directors
(“Election Contest”) or other actual or threatened solicitation of proxies or
consents by or on behalf of any Person other than the Board (“Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest, shall be deemed an Incumbent Director; or


(ii)    any person becomes a Beneficial Owner, directly or indirectly, of either
(A) 35% or more of the then-outstanding shares of common stock of the Company
(“Company Common Stock”) or (B) securities of the Company representing 35% or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of directors (the “Company Voting
Securities”); provided, however, that for purposes of this subsection (ii), the
following acquisitions of Company Common Stock or Company Voting Securities
shall not constitute a Change in Control: (w) an acquisition directly from the
Company, (x) an acquisition by the Company or a Subsidiary, (y) an acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary, or (z) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in subsection (iii) below); or


(iii)    the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation or other entity (an “Acquisition”),
unless immediately following such Reorganization, Sale

-2-
LEGAL02/34906630v2

--------------------------------------------------------------------------------



or Acquisition: (A) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the outstanding Company Common
Stock and outstanding Company Voting Securities immediately prior to such
Reorganization, Sale or Acquisition beneficially own, directly or indirectly,
more than 35% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the entity
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Entity”) in substantially the
same proportions as their ownership, immediately prior to such Reorganization,
Sale or Acquisition, of the outstanding Company Common Stock and the outstanding
Company Voting Securities, as the case may be, and (B) no person (other than (x)
the Company or any Subsidiary, (y) the Surviving Entity or its ultimate parent
entity, or (z) any employee benefit plan (or related trust) sponsored or
maintained by any of the foregoing) is the Beneficial Owner, directly or
indirectly, of 35% or more of the total common stock or 35% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Entity, and (C) at least a majority of the members of the board of
directors of the Surviving Entity were Incumbent Directors at the time of the
Board’s approval of the execution of the initial agreement providing for such
Reorganization, Sale or Acquisition (any Reorganization, Sale or Acquisition
which satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Transaction”).


(j)“Charter” means the articles of incorporation of the Company, as such
articles of incorporation may be amended from time to time.
 
(k)“Code” means the Internal Revenue Code of 1986, as amended from time to time.
For purposes of this Plan, references to sections of the Code shall be deemed to
include references to any applicable regulations thereunder and any successor or
similar provision.


(l)“Committee” means the committee of the Board described in Article 4.


(m)“Company” means Steadfast Apartment REIT, Inc., a Maryland corporation, or
any successor corporation.


(n)“Compensation Committee” means a committee described in Section 4.4.


(o)“Continuous Service” means the absence of any interruption or termination of
service as an employee, officer, consultant or director of the Company or any
Affiliate, as applicable; provided, however, that for purposes of an Incentive
Stock Option “Continuous Service” means the absence of any interruption or
termination of service as an employee of the Company or any Parent or
Subsidiary, as applicable, pursuant to applicable tax regulations. Continuous
Service shall not be considered interrupted in the following cases: (i) a
Participant transfers employment between the Company and an Affiliate or between
Affiliates, or (ii) in the discretion of the Committee as specified at or prior
to such occurrence, in the case of a spin-off, sale or disposition of the
Participant’s employer from the Company or any Affiliate, or (iii) any leave of
absence authorized in writing by the Company prior to its commencement;
provided, however, that for purposes of Incentive Stock Options, no such leave
may exceed 90 days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If reemployment upon expiration of a leave of
absence approved by the

-3-
LEGAL02/34906630v2

--------------------------------------------------------------------------------



Company is not so guaranteed, on the 91st day of such leave any Incentive Stock
Option held by the Participant shall cease to be treated as an Incentive Stock
Option and shall be treated for tax purposes as a Nonstatutory Stock Option.
Whether military, government or other service or other leave of absence shall
constitute a termination of Continuous Service shall be determined in each case
by the Committee at its discretion, and any determination by the Committee shall
be final and conclusive; provided, however, that for purposes of any Award that
is subject to Code Section 409A, the determination of a leave of absence must
comply with the requirements of a “bona fide leave of absence” as provided in
Treas. Reg. Section 1.409A-1(h).


(p)“Deferred Stock Unit” means a right granted to a Participant under Article 8
to receive Shares (or the equivalent value in cash or other property if the
Committee so provides) at a future time as determined by the Committee, or as
determined by the Participant within guidelines established by the Committee in
the case of voluntary deferral elections.


(q)“Disability” of a Participant means that the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment, which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Participant’s employer. If the determination of
Disability relates to an Incentive Stock Option, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code. In the event of a
dispute, the determination of whether a Participant is Disabled will be made by
the Committee and may be supported by the advice of a physician competent in the
area to which such Disability relates.


(r)“Effective Date” has the meaning assigned such term in Section 3.1.


(s)“Eligible Participant” means an employee, officer, consultant or director of
the Company or any Affiliate.


(t)“Exchange” means any national securities exchange on which the Stock may from
time to time be listed or traded.


(u)“Fair Market Value,” on any date, means (i) if the Stock is listed on a
securities exchange, the closing sales price on the principal such exchange on
such date or, in the absence of reported sales on such date, the closing sales
price on the immediately preceding date on which sales were reported, or (ii) if
the Stock is not listed on a securities exchange, the mean between the bid and
offered prices as quoted by the applicable interdealer quotation system for such
date, provided that if the Stock is not quoted on an interdealer quotation
system or it is determined that the fair market value is not properly reflected
by such quotations, Fair Market Value will be determined by such other method as
the Committee determines in good faith to be reasonable and in compliance with
Code Section 409A.

-4-
LEGAL02/34906630v2

--------------------------------------------------------------------------------





(v)“Good Reason” (or a similar term denoting constructive termination) has the
meaning, if any, assigned such term in the employment, consulting, severance or
similar agreement, if any, between a Participant and the Company or an
Affiliate; provided, however, that if there is no such employment, consulting,
severance or similar agreement in which such term is defined, “Good Reason”
shall have the meaning, if any, given such term in the applicable Award
Certificate. If not defined in either such document, the term “Good Reason” as
used herein shall not apply to a particular Award.
 
(w)“Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process. Notice of the grant shall be provided to the grantee
within a reasonable time after the Grant Date.


(x)“Incentive Stock Option” means an Option that is intended to be an incentive
stock option and meets the requirements of Section 422 of the Code or any
successor provision thereto.


(y)“Independent Directors” means those members of the Board of Directors who (a)
qualify at any given time as a “non-employee” director under Rule 16b-3 of the
1934 Act, and (b) meet the additional requirements set forth for an “independent
director” in the Charter.


(z)“Non-Employee Director” means a director of the Company who is not a common
law employee of the Company or an Affiliate.


(aa)“Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.


(bb)    “Option” means a right granted to a Participant under Article 7 of the
Plan to purchase
Stock at a specified price during specified time periods. An Option may be
either an Incentive Stock Option or a Nonstatutory Stock Option.


(cc)    “Other Stock-Based Award” means a right, granted to a Participant under
Article 11 that relates to or is valued by reference to Stock or other Awards
relating to Stock.


(dd)     “Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.


(ee)     “Participant” means an Eligible Participant who has been granted an
Award under the Plan; provided that in the case of the death of a Participant,
the term “Participant” refers to a beneficiary designated pursuant to Section
11.4 or the legal guardian or other legal representative acting in a fiduciary
capacity on behalf of the Participant under applicable state law and court
supervision.


(ff)     “Performance Award” means any award granted under the Plan pursuant to
Article 9.


(gg)     “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.

-5-
LEGAL02/34906630v2

--------------------------------------------------------------------------------





(hh)     “Plan” means the Steadfast Apartment REIT, Inc. Amended and Restated
2013 Incentive Plan, as amended from time to time.


(ii)     “Public Offering” means a public offering of any class or series of the
Company’s equity securities pursuant to a registration statement filed by the
Company under the 1933 Act.


(jj)     “Restricted Stock” means Stock granted to a Participant under Article 8
that is subject to certain restrictions and to risk of forfeiture.


(kk)     “Restricted Stock Unit” means the right granted to a Participant under
Article 8 to receive shares of Stock (or the equivalent value in cash or other
property if the Committee so provides) in the future, which right is subject to
certain restrictions and to risk of forfeiture.


(ll)     “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution with respect to the Shares (whether or not pursuant
to Article 12), the term “Shares” shall also include any shares of stock or
other securities that are substituted for Shares or into which Shares are
adjusted.


(mm)     “Stock” means the $0.01 par value common stock of the Company and such
other securities of the Company as may be substituted for Stock pursuant to
Article 12.


(nn)     “Subsidiary” means any corporation, limited liability company,
partnership or other entity of which a majority of the outstanding voting stock
or voting power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.




ARTICLE 3
EFFECTIVE TERM OF PLAN


3.1.    EFFECTIVE DATE. The Plan became effective on November 12, 2013, the date
that it was originally adopted by the Board (the “Effective Date”).


3.2.    TERMINATION OF PLAN. Unless earlier terminated as provided herein, the
Plan shall continue in effect until the tenth anniversary of the Effective Date
or, if the stockholders approve an amendment to the Plan that increases the
number of Shares subject to the Plan, the tenth anniversary of the date of such
approval. The termination of the Plan on such date shall not affect the validity
of any Award outstanding on the date of termination, which shall continue to be
governed by the applicable terms and conditions of the Plan.


ARTICLE 4
ADMINISTRATION


4.1.    COMMITTEE. The Plan shall be administered by a Committee appointed by
the Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. It is intended that at least two of the directors appointed to serve on
the Committee shall be Independent Directors and that any such members of the
Committee who do not so qualify shall abstain from participating in any decision
to make or administer Awards that are made to

-6-
LEGAL02/34906630v2

--------------------------------------------------------------------------------



Eligible Participants who at the time of consideration for such Award are
persons subject to the short-swing profit rules of Section 16 of the 1934 Act.
However, the mere fact that a Committee member shall fail to qualify as an
Independent Director or shall fail to abstain from such action shall not
invalidate any Award made by the Committee which Award is otherwise validly made
under the Plan. The members of the Committee shall be appointed by, and may be
changed at any time in the discretion of the Board. The Board may reserve to
itself any or all of the authority and responsibility of the Committee under the
Plan or may act as administrator of the Plan for any and all purposes. To the
extent the Board has reserved any authority and responsibility or during any
time that the Board is acting as administrator of the Plan, it shall have all
the powers and protections of the Committee hereunder, and any reference herein
to the Committee (other than in this Section 4.1) shall include the Board. To
the extent any action of the Board under the Plan conflicts with actions taken
by the Committee, the actions of the Board shall control.


4.2.    ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of
administering the Plan, the Committee (or Board, as applicable) may from time to
time adopt rules, regulations, guidelines and procedures for carrying out the
provisions and purposes of the Plan and make such other determinations, not
inconsistent with the Plan, as the Committee may deem appropriate. The Committee
may correct any defect, supply any omission or reconcile any inconsistency in
the Plan or in any Award in the manner and to the extent it deems necessary to
carry out the intent of the Plan. The Committee’s interpretation of the Plan,
any Awards granted under the Plan, any Award Certificate and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties and shall be given the maximum deference permitted by
applicable law. Each member of the Committee is entitled to, in good faith, to
rely or act upon any report or other information furnished to that member by any
officer or other employee of the Company or any Affiliate, the Company’s or an
Affiliate’s independent certified public accountants, Company counsel or any
executive compensation consultant or other professional retained by the Company
to assist in the administration of the Plan. No member of the Committee will be
liable for any good faith determination, act or omission in connection with the
Plan or any Award.


4.3.    AUTHORITY OF COMMITTEE. Except as provided in Section 4.1 hereof, the
Committee has the exclusive power, authority and discretion to:


(a)
grant Awards;



(b)
designate Participants;



(c)    determine the type or types of Awards to be granted to each Participant;


(d)    determine the number of Awards to be granted and the number of Shares or
dollar amount to which an Award will relate;


(e)    determine the terms and conditions of any Award granted under the Plan;


(f)    prescribe the form of each Award Certificate, which need not be identical
for each Participant;


(g)    decide all other matters that must be determined in connection with an
Award;


(h)    establish, adopt or revise any rules, regulations, guidelines or
procedures as it may deem necessary or advisable to administer the Plan;



-7-
LEGAL02/34906630v2

--------------------------------------------------------------------------------



(i)    make all other decisions and determinations that may be required under
the Plan or as the Committee deems necessary or advisable to administer the
Plan;


(j)    amend the Plan or any Award Certificate as provided herein; and


(k)    adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of the United States or any
non-U.S. jurisdictions in which the Company or any Affiliate may operate, in
order to assure the viability of the benefits of Awards granted to participants
located in the United States or such other jurisdictions and to further the
objectives of the Plan.


Notwithstanding any of the foregoing, grants of Awards to Non-Employee Directors
hereunder shall (i) be subject to the applicable award limits set forth in
Section 5.1 hereof, and (ii) be made only in accordance with the terms,
conditions and parameters of a plan, program or policy for the compensation of
Non-Employee Directors as in effect from time to time.


4.4.    DELEGATION. The Board may, by resolution, expressly delegate to a
special committee, consisting of one or more directors who may but need not be
officers of the Company, the authority, within specified parameters as to the
number and terms of Awards, to (i) designate officers and/or employees of the
Company or any of its Affiliates to be recipients of Awards under the Plan, and
(ii) to determine the number of such Awards to be received by any such
Participants; provided, however, that such delegation of duties and
responsibilities to an officer of the Company may not be made with respect to
the grant of Awards to eligible participants who are subject to Section 16(a) of
the 1934 Act at the Grant Date. The acts of such delegates shall be treated
hereunder as acts of the Board and such delegates shall report regularly to the
Board and the Compensation Committee regarding the delegated duties and
responsibilities and any Awards so granted.


4.5.    INDEMNIFICATION. Each person who is or shall have been a member of the
Committee, or of the Board, or an officer of the Company to whom authority was
delegated in accordance with this Article 4 shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him or her in settlement thereof, with the Company’s approval, or paid by him
or her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s Charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

-8-
LEGAL02/34906630v2

--------------------------------------------------------------------------------





ARTICLE 5
SHARES SUBJECT TO THE PLAN


5.1.    NUMBER OF SHARES. Subject to adjustment as provided in Sections 5.2 and
Section 12.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 1,000,000. The maximum number
of Shares that may be issued upon exercise of Incentive Stock Options granted
under the Plan shall be 1,000,000. The maximum number of Shares that may be
issued upon the exercise or grant of an Award granted under the Plan shall not
exceed, in the aggregate, an amount equal to five percent (5%) of the
outstanding Shares on the Grant Date.


5.2.    SHARE COUNTING. Shares covered by an Award shall be subtracted from the
Plan share reserve as of the Grant Date, but shall be added back to the Plan
share reserve in accordance with this Section 5.2.


(a)    To the extent that an Award is canceled, terminates, expires, is
forfeited or lapses for any reason, any unissued or forfeited Shares originally
subject to the Award will be added back to the Plan share reserve and again be
available for issuance pursuant to Awards granted under the Plan.


(b)    Shares subject to Awards settled in cash will be added back to the Plan
share reserve and again be available for issuance pursuant to Awards granted
under the Plan.


(c)    Shares withheld or repurchased from an Award or delivered by a
Participant to satisfy minimum tax withholding requirements will be added back
to the Plan share reserve and again be available for issuance pursuant to Awards
granted under the Plan.  
 
(d)    If the exercise price of an Option is satisfied in whole or in part by
delivering Shares to the Company (by either actual delivery or attestation), the
number of Shares so tendered (by delivery or attestation) shall be added to the
Plan share reserve and will be available for issuance pursuant to Awards granted
under the Plan.


(e)    To the extent that the full number of Shares subject to an Option is not
issued upon exercise of the Option for any reason, including by reason of
net-settlement of the Award, the unissued Shares originally subject to the Award
will be added back to the Plan share reserve and again be available for issuance
pursuant to other Awards granted under the Plan.


(f)    To the extent that the full number of Shares subject to an Award other
than an Option is not issued for any reason, including by reason of failure to
achieve maximum performance goals, the unissued Shares originally subject to the
Award will be added back to the Plan share reserve and again be available for
issuance pursuant to Awards granted under the Plan.


(g)    Substitute Awards granted pursuant to Section 11.10 of the Plan shall not
count against the Shares otherwise available for issuance under the Plan under
Section 5.1.

-9-
LEGAL02/34906630v2

--------------------------------------------------------------------------------





(h)    Subject to applicable Exchange requirements, shares available under a
stockholder-approved plan of a company acquired by the Company (as appropriately
adjusted to Shares to reflect the transaction) may be issued under the Plan
pursuant to Awards granted to individuals who were not employees of the Company
or its Affiliates immediately before such transaction and will not count against
the maximum share limitation specified in Section 5.1.


5.3.    STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.


ARTICLE 6
ELIGIBILITY


6.1.    GENERAL. Awards may be granted only to Eligible Participants. Incentive
Stock Options may be granted only to Eligible Participants who are employees of
the Company or a Parent or Subsidiary as defined in Section 424(e) and (f) of
the Code. Eligible Participants who are service providers to an Affiliate may be
granted Options under this Plan only if the Affiliate qualifies as an “eligible
issuer of service recipient stock” within the meaning of Treas. Reg. Section
1.409A-1(b)(5)(iii)(E).


ARTICLE 7
STOCK OPTIONS


7.1.    GENERAL. The Committee is authorized to grant Options to Participants on
the following terms and conditions:


(a)    EXERCISE PRICE. The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 11.10)
shall not be less than the Fair Market Value as of the Grant Date.


(b)    PROHIBITION ON REPRICING. Except as otherwise provided in Article 12,
without the prior approval of stockholders of the Company: (i) the exercise
price of an Option may not be reduced, directly or indirectly, (ii) an Option
may not be cancelled in exchange for cash, other Awards, or Options with an
exercise price that is less than the exercise price of the original Option, or
otherwise, and (iii) the Company may not repurchase an Option for value (in cash
or otherwise) from a Participant if the current Fair Market Value of the Shares
underlying the Option is lower than the exercise price per share of the Option


(c)    TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time
or times at which an Option may be exercised in whole or in part, subject to
Section 7.1(e). The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested.

-10-
LEGAL02/34906630v2

--------------------------------------------------------------------------------





(d)    PAYMENT. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, and the methods by which
Shares shall be delivered or deemed to be delivered to Participants. As
determined by the Committee at or after the Grant Date, payment of the exercise
price of an Option may be made in, in whole or in part, in the form of (i) cash
or cash equivalents, (ii) delivery (by either actual delivery or attestation) of
previously-acquired Shares based on the Fair Market Value of the Shares on the
date the Option is exercised, (iii) withholding of Shares from the Option based
on the Fair Market Value of the Shares on the date the Option is exercised, (iv)
broker-assisted market sales, or (iv) any other “cashless exercise” arrangement.


(e)    EXERCISE TERM. Except for Nonstatutory Options granted to Participants
outside the United States, no Option granted under the Plan shall be exercisable
for more than ten years from the Grant Date.


(f)    NO DEFERRAL FEATURE. No Option shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the Option.


7.2.    INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options
granted under the Plan must comply with the requirements of Section 422 of the
Code. Without limiting the foregoing, any Incentive Stock Option granted to a
Participant who at the Grant Date owns more than 10% of the voting power of all
classes of shares of the Company must have an exercise price per Share of not
less than 110% of the Fair Market Value per Share on the Grant Date and an
Option term of not more than five years. If all of the requirements of Section
422 of the Code (including the above) are not met, the Option shall
automatically become a Nonstatutory Stock Option.


ARTICLE 8
RESTRICTED STOCK, RESTRICTED STOCK UNITS
AND DEFERRED STOCK UNITS


8.1.    GRANT OF RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK
UNITS    . The Committee is authorized to make Awards of Restricted Stock,
Restricted Stock Units or Deferred Stock Units to Participants in such amounts
and subject to such terms and conditions as may be selected by the Committee. An
Award of Restricted Stock, Restricted Stock Units or Deferred Stock Units shall
be evidenced by an Award Certificate setting forth the terms, conditions, and
restrictions applicable to the Award.


8.2.    ISSUANCE AND RESTRICTIONS. Restricted Stock, Restricted Stock Units or
Deferred Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, for example,
limitations on the right to vote Restricted Stock or the right to receive
dividends on the Restricted Stock). These restrictions may lapse separately or
in combination at such times, under such circumstances, in such installments,
upon the satisfaction of performance goals or otherwise, as the Committee
determines at the time of the grant of the Award or thereafter. Except as
otherwise provided in an Award Certificate or any special Plan document
governing an Award, a Participant shall have none of the rights of a stockholder
with respect to Restricted Stock Units or Deferred Stock Units until such time
as Shares of Stock are paid in settlement of such Awards.



-11-
LEGAL02/34906630v2

--------------------------------------------------------------------------------



8.3    DIVIDENDS ON RESTRICTED STOCK. In the case of Restricted Stock, the
Committee may provide that ordinary cash dividends declared on the Shares before
they are vested (i) will be forfeited, (ii) will be deemed to have been
reinvested in additional Shares or otherwise reinvested (subject to Share
availability under Section 5.1 hereof), or (iii) will be paid or distributed to
the Participant as accrued (in which case, such dividends must be paid or
distributed no later than the 15th day of the 3rd month following the later of
(A) the calendar year in which the corresponding dividends were paid to
stockholders, or (B) the first calendar year in which the Participant’s right to
such dividends is no longer subject to a substantial risk of forfeiture). Unless
otherwise provided in the applicable Award Certificate, Awards of Restricted
Stock will be entitled to full dividend rights and any dividends paid thereon
will be paid or distributed no later than the 15th day of the 3rd month
following the later of (A) the calendar year in which the corresponding
dividends were paid to stockholders, or (B) the first calendar year in which the
Participant’s right to such dividends is no longer subject to a substantial risk
of forfeiture.


8.4.    FORFEITURE. Subject to the terms of the Award Certificate and except as
otherwise determined by the Committee at the time of the grant of the Award or
thereafter, upon termination of Continuous Service during the applicable
restriction period or upon failure to satisfy a performance goal during the
applicable restriction period, Restricted Stock or Restricted Stock Units that
are at that time subject to restrictions shall be forfeited.


8.5.    DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be
delivered to the Participant at the Grant Date either by book-entry registration
or by delivering to the Participant, or a custodian or escrow agent (including,
without limitation, the Company or one or more of its employees) designated by
the Committee, a stock certificate or certificates registered in the name of the
Participant. If physical certificates representing shares of Restricted Stock
are registered in the name of the Participant, such certificates must bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock.


ARTICLE 9
PERFORMANCE AWARDS


9.1.    GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant any
Award under this Plan with performance-based vesting criteria, on such terms and
conditions as may be selected by the Committee. Any such Awards with
performance-based vesting criteria are referred to herein as Performance Awards.
The Committee shall have the complete discretion to determine the number of
Performance Awards granted to each Participant, and to designate the provisions
of such Performance Awards as provided in Section 4.3. All Performance Awards
shall be evidenced by an Award Certificate or a written program established by
the Committee, pursuant to which Performance Awards are awarded under the Plan
under uniform terms, conditions and restrictions set forth in such written
program.


9.2.    PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Awards which may be based on any criteria selected by the Committee.
Such performance goals may be described in terms of Company-wide objectives or
in terms of objectives that relate to the performance of the Participant, an
Affiliate or a division, region, department or function within the Company or an
Affiliate. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company or the
manner in which the Company or an Affiliate conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may modify such performance goals in whole or in part, as the Committee deems
appropriate. If a Participant is promoted, demoted or transferred to a different
business unit or function during a performance period, the Committee may
determine that the performance goals or performance period are no longer
appropriate and may (i)

-12-
LEGAL02/34906630v2

--------------------------------------------------------------------------------



adjust, change or eliminate the performance goals or the applicable performance
period as it deems appropriate to make such goals and period comparable to the
initial goals and period, or (ii) make a cash payment to the participant in an
amount determined by the Committee.


ARTICLE 10
STOCK OR OTHER STOCK-BASED AWARDS


10.1.    GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that are payable in, valued in whole or in part
by reference to, or otherwise based on or related to Shares, as deemed by the
Committee to be consistent with the purposes of the Plan, including without
limitation Shares awarded purely as a “bonus” and not subject to any
restrictions or conditions, convertible or exchangeable debt securities, other
rights convertible or exchangeable into Shares, and Awards valued by reference
to book value of Shares or the value of securities of or the performance of
specified Parents or Subsidiaries. The Committee shall determine the terms and
conditions of such Awards.


ARTICLE 11
PROVISIONS APPLICABLE TO AWARDS


11.1.    AWARD CERTIFICATES. Each Award shall be evidenced by an Award
Certificate. Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.


11.2.    FORM OF PAYMENT FOR AWARDS. At the discretion of the Committee, payment
of Awards may be made in Stock, or any other form of property as the Committee
shall determine, other than cash. In addition, payment of Awards may include
such terms, conditions, restrictions and/or limitations, if any, as the
Committee deems appropriate, including, in the case of Awards paid in the form
of Stock, restrictions on transfer and forfeiture provisions. Further, payment
of Awards may be made in the form of a lump sum, or in installments, as
determined by the Committee.


11.3.    LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution; provided, however, that the Committee may (but
need not) permit other transfers (other than transfers for value) where the
Committee concludes that such transferability (i) does not result in accelerated
taxation, (ii) does not cause any Option intended to be an Incentive Stock
Option to fail to be described in Code Section 422(b), and (iii) is otherwise
appropriate and desirable, taking into account any factors deemed relevant,
including without limitation, state or federal tax or securities laws applicable
to transferable Awards.


11.4.    BENEFICIARIES. Notwithstanding Section 11.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, any payment due to the Participant shall be made to the
Participant’s estate. Subject to the foregoing, a beneficiary designation may

-13-
LEGAL02/34906630v2

--------------------------------------------------------------------------------



be changed or revoked by a Participant, in the manner provided by the Company,
at any time provided the change or revocation is filed with the Committee.


11.5.    STOCK TRADING RESTRICTIONS. All Stock issuable under the Plan is
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal or state securities laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded. The
Committee may place legends on any Stock certificate or issue instructions to
the transfer agent to reference restrictions applicable to the Stock.


11.6.    ACCELERATION UPON DEATH OR DISABILITY. Except as otherwise provided in
the Award Certificate or any special Plan document governing an Award, upon the
termination of a person’s Continuous Service by reason of death or Disability:


(i)    all of that Participant’s outstanding Options shall become fully
exercisable;


(ii)all time-based vesting restrictions on that Participant’s outstanding Awards
shall lapse as of the date of termination; and


(iii)    the payout opportunities attainable under all of that Participant’s
outstanding performance-based Awards shall be deemed to have been fully earned
as of the date of termination as follows:


(A)    if the date of termination occurs during the first half of the applicable
performance period, all relevant performance goals will be deemed to have been
achieved at the “target” level, and


(B)    if the date of termination occurs during the second half of the
applicable performance period, the actual level of achievement of all relevant
performance goals against target will be measured as of the end of the calendar
quarter immediately preceding the date of termination, and


(C)    in either such case, there shall be a pro rata payout to the Participant
or his or her estate within sixty (60) days following the date of termination
(unless a later date is required by Section 14.3 hereof), based upon the length
of time within the performance period that has elapsed prior to the date of
termination.


To the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonstatutory Stock Options.


11.7.    EFFECT OF A CHANGE IN CONTROL. The provisions of this Section 11.7
shall apply in the case of a Change in Control, unless otherwise provided in the
Award Certificate or any special Plan document or separate agreement with a
Participant governing an Award.

-14-
LEGAL02/34906630v2

--------------------------------------------------------------------------------





(a)    Awards Assumed or Substituted by Surviving Entity. With respect to Awards
assumed by the Surviving Entity or otherwise equitably converted or substituted
in connection with a Change in Control: if within two years after the effective
date of the Change in Control, a Participant’s employment is terminated without
Cause or the Participant resigns for Good Reason, then (i) all of that
Participant’s outstanding Options and other Awards in the nature of rights that
may be exercised shall become fully exercisable, (ii) all time-based vesting
restrictions on his or her outstanding Awards shall lapse, and (iii) the payout
level under all of that Participant’s performance-based Awards that were
outstanding immediately prior to effective time of the Change in Control shall
be determined and deemed to have been earned as of the date of termination based
upon (A) an assumed achievement of all relevant performance goals at the
“target” level if the date of termination occurs during the first half of the
applicable performance period, or (B) the actual level of achievement of all
relevant performance goals against target (measured as of the end of the
calendar quarter immediately preceding the date of termination), if the date of
termination occurs during the second half of the applicable performance period,
and, in either such case, there shall be a pro rata payout to such Participant
within sixty (60) days following the date of termination of employment (unless a
later date is required by Section 14.3 hereof), based upon the length of time
within the performance period that has elapsed prior to the date of termination
of employment. With regard to each Award, a Participant shall not be considered
to have resigned for Good Reason unless either (i) the Award Certificate
includes such provision or (ii) the Participant is party to an employment,
severance or similar agreement with the Company or an Affiliate that includes
provisions in which the Participant is permitted to resign for Good Reason. Any
Awards shall thereafter continue or lapse in accordance with the other
provisions of the Plan and the Award Certificate. To the extent that this
provision causes Incentive Stock Options to exceed the dollar limitation set
forth in Code Section 422(d), the excess Options shall be deemed to be
Nonstatutory Stock Options.


(b)    Awards not Assumed or Substituted by Surviving Entity. Upon the
occurrence of a Change in Control, and except with respect to any Awards assumed
by the Surviving Entity or otherwise equitably converted or substituted in
connection with the Change in Control in a manner approved by the Committee or
the Board: (i) outstanding Options and other Awards in the nature of rights that
may be exercised shall become fully exercisable, (ii) time-based vesting
restrictions on outstanding Awards shall lapse, and (iii) the target payout
opportunities attainable under outstanding performance-based Awards shall be
deemed to have been fully earned as of the effective date of the Change in
Control based upon (A) an assumed achievement of all relevant performance goals
at the “target” level if the Change in Control occurs during the first half of
the applicable performance period, or (B) the actual level of achievement of all
relevant performance goals against target measured as of the date of the Change
in Control, if the Change in Control occurs during the second half of the
applicable performance period, and, in either such case, subject to Section
14.3, there shall be a pro rata payout to Participants within sixty (60) days
following the Change in Control (unless a later date is required by Section 14.3
hereof), based upon the length of time within the performance period that has
elapsed prior to the Change in Control. Any Awards shall thereafter continue or
lapse in accordance with the other provisions of the Plan and the Award
Certificate. To the extent that this provision causes Incentive Stock Options to
exceed the dollar limitation set forth in Code Section 422(d), the excess
Options shall be deemed to be Nonstatutory Stock Options.

-15-
LEGAL02/34906630v2

--------------------------------------------------------------------------------





11.8.    ACCELERATION FOR ANY REASON    . Regardless of whether an event has
occurred as described in Section 11.6 or 11.7 above, the Committee may in its
sole discretion at any time determine that all or a portion of a Participant’s
Options and other Awards in the nature of rights that may be exercised shall
become fully or partially exercisable, that all or a part of the time-based
vesting restrictions on all or a portion of the outstanding Awards shall lapse,
and/or that any performance-based criteria with respect to any Awards shall be
deemed to be wholly or partially satisfied, in each case, as of such date as the
Committee may, in its sole discretion, declare. The Committee may discriminate
among Participants and among Awards granted to a Participant in exercising its
discretion pursuant to this Section 11.8. Notwithstanding anything in the Plan,
including this Section 11.8, the Committee may not accelerate the payment of any
Award if such acceleration would violate Section 409A(a)(3) of the Code.


11.9.    FORFEITURE EVENTS. Awards under the Plan shall be subject to any
compensation recoupment policy that the Company may adopt from time to time that
is applicable by its terms to the Participant. In addition, the Committee may
specify in an Award Certificate that the Participant’s rights, payments and
benefits with respect to an Award shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, (i) termination of
employment for cause, (ii) violation of material Company or Affiliate policies,
(iii) breach of noncompetition, confidentiality or other restrictive covenants
that may apply to the Participant, (iv) other conduct by the Participant that is
detrimental to the business or reputation of the Company or any Affiliate, or
(v) a later determination that the vesting of, or amount realized from, a
Performance Award was based on materially inaccurate financial statements or any
other materially inaccurate performance metric criteria, whether or not the
Participant caused or contributed to such material inaccuracy.


11.10.    SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.


ARTICLE 12
CHANGES IN CAPITAL STRUCTURE


12.1.    MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction
between the Company and its stockholders that causes the per-share value of the
Stock to change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the Committee
shall make such adjustments to the Plan and Awards as it deems necessary, in its
sole discretion, to prevent dilution or enlargement of rights immediately
resulting from such transaction. Action by the Committee may include: (i)
adjustment of the number and kind of shares that may be delivered under the
Plan; (ii) adjustment of the number and kind of shares subject to outstanding
Awards; (iii) adjustment of the exercise price of outstanding Awards or the
measure to be used to determine the amount of the benefit payable on an Award;
and (iv) any other adjustments that the Committee determines to be equitable.
Notwithstanding the foregoing, the Committee shall not make any adjustments to
outstanding Options that would constitute a modification or substitution of the
stock right under Treas. Reg. Section 1.409A-1(b)(5)(v) that would be treated as
the grant of a new stock right or change in the form of payment for purposes of
Code Section 409A. Without limiting the foregoing, in the event of a subdivision
of the outstanding Stock (stock-split), a declaration of a dividend payable in
Shares, or a combination or consolidation of the outstanding Stock

-16-
LEGAL02/34906630v2

--------------------------------------------------------------------------------



into a lesser number of Shares, the authorization limits under Section 5.1 shall
automatically be adjusted proportionately, and the Shares then subject to each
Award shall automatically, without the necessity for any additional action by
the Committee, be adjusted proportionately without any change in the aggregate
purchase price therefor.


12.2    DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 12.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
non-forfeitable and exercisable (in whole or in part) and will expire after a
designated period of time to the extent not then exercised, (iii) that Awards
will be assumed by another party to a transaction or otherwise be equitably
converted or substituted in connection with such transaction, (iv) that
outstanding Awards may be settled by payment in cash or cash equivalents equal
to the excess of the fair market value of the underlying Stock, as of a
specified date associated with the transaction (or the per-shares transaction
price), over the exercise price of the Award, (v) that performance targets and
performance periods for Performance Awards will be modified, or (vi) any
combination of the foregoing. The Committee’s determination need not be uniform
and may be different for different Participants whether or not such Participants
are similarly situated.


12.3    GENERAL. Any discretionary adjustments made pursuant to this Article 12
shall be subject to the provisions of Section 13.2. To the extent that any
adjustments made pursuant to this Article 12 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.


ARTICLE 13
AMENDMENT, MODIFICATION AND TERMINATION


13.1.    AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee
may, at any time and from time to time, amend, modify or terminate the Plan
without stockholder approval; provided, however, that if an amendment to the
Plan would, in the reasonable opinion of the Board or the Committee constitute a
material change requiring stockholder approval under applicable rules, laws,
policies or regulations, then such amendment shall be subject to stockholder
approval; and provided, further, that the Board or Committee may condition any
other amendment or modification on the approval of stockholders of the Company
for any reason, including by reason of such approval being necessary or deemed
advisable (i) to comply with the listing or other requirements of an Exchange,
or (ii) to satisfy any other tax, securities or other applicable laws, policies
or regulations.


13.2.    AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:


(a)    Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
or termination (with the per-share value of an Option for this purpose being
calculated as the excess, if any, of the Fair Market Value as of the date of
such amendment or termination over the exercise price of such Award);



-17-
LEGAL02/34906630v2

--------------------------------------------------------------------------------



(b)    Except as otherwise provided in Article 12, without the prior approval of
the stockholders of the Company: (i) the exercise price of an Option may not be
reduced, directly or indirectly, (ii) an Option may not be cancelled in exchange
for cash, other Awards, or Options with an exercise price that is less than the
exercise price of the original Option, or otherwise, and (iii) the Company may
not repurchase an Option for value (in cash or otherwise) from a Participant if
the current Fair Market Value of the Shares underlying the Option is lower than
the exercise price per share of the Option; and


(c)    No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant affected thereby. An outstanding Award shall not be deemed to
be “adversely affected” by a Plan amendment if such amendment would not reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
(with the per-share value of an Option for this purpose being calculated as the
excess, if any, of the Fair Market Value as of the date of such amendment over
the exercise price of such Award).


13.3.    COMPLIANCE AMENDMENTS. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, the Board may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 13.3
to any Award granted under the Plan without further consideration or action.


ARTICLE 14
GENERAL PROVISIONS


14.1.    RIGHTS OF PARTICIPANTS.


(a)    No Participant or any Eligible Participant shall have any claim to be
granted any Award under the Plan. Neither the Company, its Affiliates nor the
Committee is obligated to treat Participants or Eligible Participants uniformly,
and determinations made under the Plan may be made by the Committee selectively
among Eligible Participants who receive, or are eligible to receive, Awards
(whether or not such Eligible Participants are similarly situated).


(b)    Nothing in the Plan, any Award Certificate or any other document or
statement made with respect to the Plan, shall interfere with or limit in any
way the right of the Company or any Affiliate to terminate any Participant’s
employment or status as an officer, or any Participant’s service as a director,
at any time, nor confer upon any Participant any right to continue as an
employee, officer, or director of the Company or any Affiliate, whether for the
duration of a Participant’s Award or otherwise.


(c)    Neither an Award nor any benefits arising under this Plan shall
constitute an employment contract with the Company or any Affiliate and,
accordingly, subject to Article 13, this Plan and the benefits hereunder may be
terminated at any time in the sole and exclusive discretion of the Committee
without giving rise to any liability on the part of the Company or any of its
Affiliates.

-18-
LEGAL02/34906630v2

--------------------------------------------------------------------------------





(d)    No Award gives a Participant any of the rights of a stockholder of the
Company unless and until Shares are in fact issued to such person in connection
with such Award.


14.2.    WITHHOLDING. The Company or any Affiliate shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company or such Affiliate, an amount sufficient to satisfy federal, state, and
local taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to any exercise, lapse of restriction or other taxable
event arising as a result of the Plan. The obligations of the Company under the
Plan will be conditioned on such payment or arrangements and the Company or such
Affiliate will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant. Unless
otherwise determined by the Committee at the time the Award is granted or
thereafter, any such withholding requirement may be satisfied, in whole or in
part, by withholding from the Award Shares having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Committee establishes. All such elections shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.


14.3.     SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.


(a)    General. It is intended that the payments and benefits provided under the
Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and all Award
Certificates shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers (other than in his
or her capacity as a Participant) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant or other taxpayer as
a result of the Plan or any Award.


(b)    Definitional Restrictions. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, to the extent that any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code (“Non-Exempt Deferred Compensation”) would otherwise be payable or
distributable, or a different form of payment (e.g., lump sum or installment) of
such Non-Exempt Deferred Compensation would be effected, under the Plan or any
Award Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such Non-Exempt Deferred
Compensation will not be payable or distributable to the Participant, and/or
such different form of payment will not be effected, by reason of such
circumstance unless the circumstances giving rise to such Change in Control,
Disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition). This provision does not affect the dollar amount or prohibit the
vesting of any Award upon a Change in Control, Disability or separation from
service, however defined. If this provision prevents the payment or distribution
of any amount or benefit, or the application of a different form of payment of
any amount or benefit, such payment or distribution shall be made at the time
and in the form that would have applied absent the non-409A-conforming event.


(c)    Allocation among Possible Exemptions. If any one or more Awards granted
under the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company (acting through the Committee or the Chief Financial Officer) shall
determine which Awards or portions thereof will be subject to such exemptions.

-19-
LEGAL02/34906630v2

--------------------------------------------------------------------------------





(d)    Six-Month Delay in Certain Circumstances. Notwithstanding anything in the
Plan or in any Award Certificate to the contrary, if any amount or benefit that
would constitute Non-Exempt Deferred Compensation would otherwise be payable or
distributable under this Plan or any Award Certificate by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Committee under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):


(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following the Participant’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following the Participant’s separation from
service (or, if the Participant dies during such period, within 30 days after
the Participant’s death) (in either case, the “Required Delay Period”); and


(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.


For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder.


(e)    Installment Payments. If, pursuant to an Award, a Participant is entitled
to a series of installment payments, such Participant’s right to the series of
installment payments shall be treated as a right to a series of separate
payments and not to a single payment. For purposes of the preceding sentence,
the term “series of installment payments” has the meaning provided in Treas.
Reg. Section 1.409A-2(b)(2)(iii) (or any successor thereto).


(f)    Timing of Release of Claims. Whenever an Award conditions a payment or
benefit on the Participant’s execution and non-revocation of a release of
claims, such release must be executed and all revocation periods shall have
expired within 60 days after the date of termination of the Participant’s
employment; failing which such payment or benefit shall be forfeited. If such
payment or benefit is exempt from Section 409A of the Code, the Company may
elect to make or commence payment at any time during such 60-day period. If such
payment or benefit constitutes Non-Exempt Deferred Compensation, then, subject
to subsection (d) above, (i) if such 60-day period begins and ends in a single
calendar year, the Company may make or commence payment at any time during such
period at its discretion, and (ii) if such 60-day period begins in one calendar
year and ends in the next calendar year, the payment shall be made or commence
during the second such calendar year (or any later date specified for such
payment under the applicable Award), even if such signing and non-revocation of
the release occur during the first such calendar year included within such
60-day period. In other words, a Participant is not permitted to influence the
calendar year of payment based on the timing of signing the release.


(g)    Permitted Acceleration. The Company shall have the sole authority to make
any accelerated distribution permissible under Treas. Reg. Section
1.409A-3(j)(4) to Participants of deferred amounts, provided that such
distribution(s) meets the requirements of Treas. Reg. Section 1.409A-3(j)(4).

-20-
LEGAL02/34906630v2

--------------------------------------------------------------------------------





14.4.    UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Certificate shall give the Participant any rights that are greater
than those of a general creditor of the Company or any Affiliate. In its sole
discretion, the Committee may authorize the creation of grantor trusts or other
arrangements to meet the obligations created under the Plan to deliver Shares or
payments in lieu of Shares or with respect to Awards. This Plan is not intended
to be subject to ERISA.


14.5.    RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the Company
or any Affiliate unless provided otherwise in such other plan. Nothing contained
in the Plan will prevent the Company from adopting other or additional
compensation arrangements, subject to stockholder approval if such approval is
required; and such arrangements may be either generally applicable or applicable
only in specific cases.


14.6.    EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.


14.7.    TITLES AND HEADINGS. The titles and headings of the Sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.


14.8.    GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.


14.9.    FRACTIONAL SHARES. No fractional Shares shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional Shares or whether such fractional Shares shall be eliminated
by rounding up or down.


14.10.    GOVERNMENT AND OTHER REGULATIONS.


(a)    Notwithstanding any other provision of the Plan, no Participant who
acquires Shares pursuant to the Plan may, during any period of time that such
Participant is an affiliate of the Company (within the meaning of the rules and
regulations of the Securities and Exchange Commission under the 1933 Act), sell
such Shares, unless such offer and sale is made (i) pursuant to an effective
registration statement under the 1933 Act, which is current and includes the
Shares to be sold, or (ii) pursuant to an appropriate exemption from the
registration requirement of the 1933 Act, such as that set forth in Rule 144
promulgated under the 1933 Act.


(b)    Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award

-21-
LEGAL02/34906630v2

--------------------------------------------------------------------------------



shall make such representations and agreements and furnish such information as
the Committee may request to assure compliance with the foregoing or any other
applicable legal requirements. The Company shall not be required to issue or
deliver any certificate or certificates for Shares under the Plan prior to the
Committee’s determination that all related requirements have been fulfilled. The
Company shall in no event be obligated to register any securities pursuant to
the 1933 Act or applicable state or foreign law or to take any other action in
order to cause the issuance and delivery of such certificates to comply with any
such law, regulation or requirement.


14.11.    GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Maryland.


14.12.    SEVERABILITY. In the event that any provision of this Plan is found to
be invalid or otherwise unenforceable under any applicable law, such invalidity
or unenforceability will not be construed as rendering any other provisions
contained herein as invalid or unenforceable, and all such other provisions will
be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained herein.


14.13.    NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not
in any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.
    
The foregoing is hereby acknowledged as being the Steadfast Apartment REIT, Inc.
Amended and Restated 2013 Incentive Plan.


STEADFAST APARTMENT REIT, INC.
 
 
/s/ Ella S. Neyland
By:
Ella Shaw Neyland
Its:
President



                    

-22-
LEGAL02/34906630v2